           Case 8:20-cv-00982-PX Document 1 Filed 04/17/20 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Greenbelt Division

HOMES FOR SILVER SPRING, LLC              )
1316 Fenwick Lane                         )
Silver Spring, MD 20910                   )
County: Montgomery                        )
                                          )
             Plaintiff,                   )
                                          )
v.                                        )        Case No.: ________________
                                          )
NU FLOW AMERICA, INC.                     )
7710 Kenamar Court                        )
San Diego, CA 92121                       )
                                          )
       and                                )
                                          )
AQUAM USA, INC.                           )
7710 Kenamar Court                        )
San Diego, CA 92121                       )
                                          )
       and                                )
                                          )
SPECIALIZED PIPE TECHNOLOGIES             )
7710 Kenamar Court                        )
San Diego, CA 92121                       )
                                          )
             Defendants.                  )
__________________________________________)

                                    COMPLAINT

       Plaintiff HOMES FOR SILVER SPRING, LLC (“Plaintiff”), by and through its

undersigned counsel, Shulman, Rogers, Gandal, Pordy & Ecker, P.A., hereby submits the

following Complaint against Defendants NU FLOW AMERICA, INC. (“Nu Flow”), AQUAM

USA, INC. (“Aquam”), and SPECIALIZED PIPE TECHNOLOGIES (“SPT”), and in support

thereof states as follows:
            Case 8:20-cv-00982-PX Document 1 Filed 04/17/20 Page 2 of 10



                                           The Parties

       1.      Plaintiff is a Maryland limited liability company with its principal place of

business located at 1316 Fenwick Lane, Silver Spring, Maryland 20910.

       2.      Plaintiff’s sole member is AHC Inc., which is a Virginia corporation with its

principal place of business located at 2230 N. Fairfax Drive, Arlington, Virginia 22201.

       3.      On information and belief, Defendant Nu Flow is a New York corporation with its

principal place of business located in San Diego, California.

       4.      On information and belief, Nu Flow now operates under the trade name

Specialized Pipe Technologies.

       5.      On information and belief, Nu Flow merged with, purchased, or otherwise

acquired SPT or its tradename, Specialized Pipe Technologies.

       6.      On information and belief, Defendant SPT is a California corporation with its

principal place of business located in San Diego, California.

       7.      On information and belief, Defendant Aquam is a Delaware corporation with its

principal place of business located in San Diego, California.

       8.      On information and belief, both Nu Flow and SPT operate as subsidiaries of

Aquam.

       9.      Nu Flow, SPT, and Aquam (collectively, the “Defendants”) are listed as foreign

corporations with the Maryland State Department of Assessments and Taxation.

                                    Jurisdiction and Venue

       10.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 based on

the diversity of citizenship of the parties. The amount in controversy exceeds $75,000.




                                                2
           Case 8:20-cv-00982-PX Document 1 Filed 04/17/20 Page 3 of 10



       11.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Plaintiff’s causes of

action arise from events that occurred in Maryland.

                                  Facts Common to All Counts

       12.     Plaintiff is the owner of an apartment building known as the Charter House,

which is located at 1316 Fenwick Lane, Silver Spring, Maryland 20910 (the “Charter House”).

       13.     The Charter House is a 15-story building comprising of approximately 212

residential units, and the Charter House primarily operates as a senior assisted-living facility.

       14.     Construction of the Charter House was completed in approximately 1965.

       15.     As is common for a building of its age, the Charter House’s water piping system

began to experience regular pinhole leaks starting in the last decade. Left unchecked, these

pinholes leaks would eventually have caused significant property damage.

       16.     In order to address these leaks, Plaintiff determined that it should rehabilitate the

piping by having an epoxy lining applied to the interior of the pipes.

       17.     Plaintiff retained Defendant Nu Flow to apply and install the epoxy lining to the

piping. This epoxy lining, if applied correctly, would have extended the useful life of the

Charter House’s piping system.

       18.     Defendant Nu Flow represented and warranted that the epoxy lining would repair

the leaks, and Nu Flow further warranted that the epoxy lining would extend the life of the pipes

for an additional ten years.

       19.     On February 12, 2015, Plaintiff entered into a contract with Nu Flow to epoxy the

inside of the entire piping system at the Charter House (the “Contract”). A true and correct

copy of the Contract is attached as Exhibit 1.




                                                  3
          Case 8:20-cv-00982-PX Document 1 Filed 04/17/20 Page 4 of 10



       20.       The Contract provides that Plaintiff would pay $473,000 to Nu Flow “in exchange

[for Nu Flow’s performance of] . . . all obligations required by the Contract documents.” See

Contract, § 3.

       21.       The Contract further provides that “the [Charter House’s] pipes will be cleaned

and coated with Nu Line barrier coating material meeting ANSI/INSF Standard 61 consistent

with ANSI/AWWA C210-97 Standards.” See Exhibit A to Contract.

       22.       The Defendants had determined that the “Nu Line barrier coating material

meeting ANSI/INSF Standard 61 consistent with ANSI/AWWA C210-97 Standards” referenced

in the Contract was the correct product to use for the purpose of lining the Charter House’s

piping, given the temperature and water pressure conditions in the piping system.

       23.       As part of their agreement, Defendant Nu Flow also provided a warranty to

Plaintiff for the work Nu Flow performed under the Contract (the “Warranty”).

       24.       Specifically, the Warranty provides that “[Nu Flow] warrants that under normal

use, its drain lining work will be free from defects in materials and workmanship for a period of

ten (10) years from the date of [Nu Flow’s] final invoice to [Plaintiff].” The Warranty further

provides that “[Nu Flow’s] sole liability and [Plaintiff’s] exclusive remedy for drain lining work

that fails to conform to this warranty is limited to repair or replacement of the nonconforming

drain lining work.”

       25.       In addition, the Warranty also provides:

                 [Nu Flow] warrants that under normal use, the epoxy lining will not de-
                 bond, break down or otherwise flake off, and will otherwise be free from
                 defects in materials and workmanship for a period of ten (10) years from
                 the date of [Nu Flow’s] final invoice to [Plaintiff]. [Nu Flow’s] sole
                 liability and [Plaintiff’s] exclusive remedy for potable work that fails to
                 conform to this warranty is limited to repair or replacement of the
                 nonconforming work.



                                                  4
          Case 8:20-cv-00982-PX Document 1 Filed 04/17/20 Page 5 of 10



       26.     Moreover, the Warranty further provides:

               If during the applicable warranty period: (i) a covered failure occurs; (ii)
               [Plaintiff] notifies [Nu Flow] in writing within five (5) business days of
               [Plaintiff’s] discovery of the failure through the notice provisions provided
               in the Contract; and (iii) [Nu Flow] is permitted the opportunity to inspect
               the defect, then [Nu Flow] will correct the failure in accordance with the
               applicable warranty provided herein within a reasonable time, without
               charge to the [Plaintiff].”

       27.     In addition to the above-referenced provisions, the Contract also provides:

               If any legal action, arbitration or other proceeding is commenced to
               enforce or interpret any provision of this Contract, or arises from this
               Contract, the prevailing party will be entitled to receive from the other
               party, in addition to any relief that may be granted, the reasonable legal
               fees, costs, and expenses incurred in the action or proceeding.

       28.     Plaintiff has complied with all of its obligations under the Contract.

       29.     Pursuant to this Contract, Defendant Nu Flow began work on applying the epoxy

lining to the piping in the Charter House in the summer of 2015, and Defendant completed this

work in or around November of 2015.

       30.     At first, Defendants’ application of the epoxy lining appeared to resolve the

pinhole leak problems in the piping.

       31.     However, starting in 2019, Plaintiff learned of issues with the plumbing. Plaintiff

then determined that the epoxy lining applied by Defendants had “delaminated” from the piping

in certain areas. Plaintiff further determined that this delamination had occurred, and would

continue to occur, causing significant damage to the piping system.

       32.     The delamination of the epoxy lining in the piping system caused the epoxy

material to flake off and travel through the piping system before settling into showerheads and

faucet aerators, among other places, causing blockages and water flow restrictions.




                                                 5
           Case 8:20-cv-00982-PX Document 1 Filed 04/17/20 Page 6 of 10



       33.     If left unchecked, this delamination process will accelerate over time, causing

larger and larger areas of obstruction in the piping system. Eventually, these obstructions, if not

identified and rectified promptly, will cause significant leaks and lead to substantial property

damage at the Charter House. Additionally, the delamination process leaves the interior of the

existing piping, which was epoxied to preserve the piping and prevent leaks, exposed to water

flow, thus continuing the leaks that the epoxy process was meant to repair.

       34.     The epoxy lining installed by the Defendants was unevenly applied throughout

the piping system. Defendants allowed the epoxy material to puddle in some sections and be

nonexistent in other sections during the application process. In this way, Defendants failed to

apply the epoxy material in a manner that complied with the material’s maximum and minimum

thickness requirements.

       35.     Plaintiff relied on Defendants, as the experts in applying the epoxy lining, to

select the appropriate epoxy material for the Charter House and to apply it to the piping system

correctly. Plaintiff could not have reasonably discovered that Defendants had not used an

appropriate material and had not applied it correctly until problems with the piping system

became manifest through ordinary use.

       36.     The only viable way to return the Charter House’s piping system to working order

will be to completely replace all of the pipes in the building.

       37.     Plaintiff contacted Defendants about the problems with the epoxy lining in the

Charter House piping system in early 2019.

       38.     In response, in the spring of 2019, Defendants made a site visit to the Charter

House to conduct tests and develop a remediation plan. Defendants made another site visit

around September 25, 2019 and conducted additional tests.



                                                  6
            Case 8:20-cv-00982-PX Document 1 Filed 04/17/20 Page 7 of 10



          39.   Based on these visits, Defendants conceded that the epoxy material had not been

applied to all of the piping in the Charter House, as required by the Contract. However,

Defendants refused to replace the piping system in the Charter House.

          40.   To date, Defendants have refused to honor the commitment in the Warranty to

repair or replace the piping system at the Charter House.

          41.   Plaintiff anticipates that it will cost in excess of $7 million to repair or replace the

Charter House’s piping system.

                                             COUNT I
                                         Breach of Contract

          42.   Paragraphs 1-41 are hereby incorporated by reference as if fully set forth herein.

          43.   Plaintiff and Defendant Nu Flow entered into the Contract, which required Nu

Flow to apply an epoxy lining to the piping system in the Charter House.

          44.   Plaintiff has performed all of its obligations under the Contract.

          45.   Defendant Nu Flow, however, performed its work pursuant to the Contract using

an epoxy material that was not appropriate for the existing design of the Charter House’s piping

system. Furthermore, Nu Flow did not apply the epoxy lining correctly to the piping.

          46.   The epoxy lining has become delaminated, and flakes of epoxy material have

flowed through the piping and created blockages.

          47.   If unabated, these blockages will lead to significant damage to the Charter House

and the property contained within it. Additionally, piping intended to remain coated with epoxy

has become or will become exposed, thus continuing the deterioration the epoxy was intended to

repair.




                                                   7
            Case 8:20-cv-00982-PX Document 1 Filed 04/17/20 Page 8 of 10



        48.     By incorrectly selecting the epoxy material and incorrectly applying the material

to the piping system, which caused the delamination of the epoxy, Defendants breached the

Contract.

        49.     As a result of the failure of the installed epoxy, the entire piping system must be

replaced.

                WHEREFORE, Plaintiff respectfully requests that this Court (1) enter a judgment

against all Defendants, which are jointly and severally liable, awarding compensatory damages

to Plaintiff in excess of $7,000,000 plus statutory pre-judgment and post-judgment interest; (2)

award Plaintiff its reasonable attorneys’ fees and costs; and (3) provide such other and further

relief as this Court may deem just and proper.

                                           COUNT II
                                       Breach of Warranty

        50.     Paragraphs 1-41 are hereby incorporated by reference as if fully set forth herein.

        51.     Defendant Nu Flow provided a Warranty to Plaintiff for the epoxy lining work Nu

Flow performed at the Charter House, and Defendants Aquam and SPT became responsible for

that Warranty following their merger with Nu Flow.

        52.     As described more fully in paragraphs 24-26, the Warranty provides that

Defendants warrant that the epoxy lining “will not de-bond, break down or otherwise flake off”

for at least 10 years.

        53.     Defendants further warranted that they would “repair or replace” defective

conditions.

        54.     However, within four years of its application, the epoxy lining installed by

Defendant Nu Flow in the Charter House began to delaminate, causing blockages in the piping

system.


                                                 8
          Case 8:20-cv-00982-PX Document 1 Filed 04/17/20 Page 9 of 10



       55.     Plaintiff promptly notified Defendants of the problems with the epoxy lining, and,

following several site visits, Defendants agreed that the epoxy lining had not been installed as

specified in the Contract.

       56.     However, Defendants, being liable for the failure of the epoxy, have refused to

replace the Charter House’s piping system, despite being obligated to do so by the Warranty.

Thus, they have breached the Warranty.

       57.     As a result, Plaintiff will be forced to incur the expenses associated with replacing

the entire piping system in the Charter House to remedy the effects of Defendants’ defective

application of the epoxy lining.

               WHEREFORE, Plaintiff respectfully requests that this Court (1) enter a judgment

against Defendants, who are jointly and severally liable, awarding compensatory damages to

Plaintiff in excess of $7,000,000 plus statutory pre-judgment and post-judgment interest; (2)

award Plaintiff its reasonable attorneys’ fees and costs; and (3) provide such other and further

relief as this Court may deem just and proper.

                                           COUNT III
                                           Negligence

       58.     Paragraphs 1-41 are hereby incorporated by reference as if fully set forth herein.

       59.     Defendant Nu Flow held itself out as a company with the expertise to properly

select and apply an epoxy lining to the piping system of a large residential building.

       60.     Plaintiff relied on Nu Flow’s above-mentioned expertise by, among other things,

retaining Nu Flow to perform the epoxy lining tasks set forth in the Contract and to determine

what epoxy lining materials would be required to resolve the pinhole leaks at the Charter House.

       61.     Nu Flow had a duty to Plaintiff to perform the epoxy lining work with due care

and in a manner consistent with commercial standards. This included a duty to select the


                                                 9
             Case 8:20-cv-00982-PX Document 1 Filed 04/17/20 Page 10 of 10



appropriate epoxy lining material for the Charter House and to apply and install the material

properly and in accordance with product requirements and industry standards.

        62.      Nu Flow breached its duty to Plaintiff by choosing to apply an epoxy lining

material that was neither certified for nor appropriate for the environment in which it was being

utilized.

        63.      Nu Flow further breached its duty to Plaintiff by not applying and installing the

epoxy lining correctly and in accordance with industry standards.

        64.      The resulting damage to the Charter House from Defendants’ negligence can only

be repaired by a complete re-piping of the plumbing system at the Charter House, which is

estimated to cost in excess of $7 million.

                 WHEREFORE, Plaintiff respectfully requests that this Court (1) enter a judgment

against Defendants, which are jointly and severally liable, awarding compensatory damages to

Plaintiff in excess of $7,000,000 plus statutory pre-judgment and post-judgment interest; (2)

award Plaintiff its reasonable attorneys’ fees and costs; and (3) provide such other and further

relief as this Court may deem just and proper.

April 17, 2020                                        Respectfully submitted,

                                                      SHULMAN, ROGERS, GANDAL,
                                                        PORDY & ECKER, P.A.

                                                                    /s/
                                                      Glenn C. Etelson, Bar No. 06760
                                                      12505 Park Potomac Avenue
                                                      Sixth Floor
                                                      Potomac, MD 20854
                                                      (301) 231-0956
                                                      (301) 230-2891
                                                      getelson@shulmanrogers.com

                                                      Attorney for Plaintiff
43449166_1


                                                 10
